659 So.2d 287 (1994)
Emilio Maceo QUIALA, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-1771.
District Court of Appeal of Florida, Third District.
July 12, 1994.
Bennett H. Brummer, Public Defender, and Amy D. Ronner, Sp. Asst. Public Defender, and June M. Galkoski and Evelio Rubiella, Certified Legal Interns, for appellant.
Robert A. Butterworth, Atty. Gen., and Stephanie G. Kolman, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and COPE and GERSTEN, JJ.

CONFESSION OF ERROR
PER CURIAM.
The State correctly concedes that the trial court improperly ordered appellant, Emilio Maceo Quiala, recommitted to hospitalization in a secure forensic unit, when HRS had recommended appellant's transfer to a less restrictive civil facility. Where a defendant has met the criteria for involuntary hospitalization and has been committed to the custody of HRS, HRS has exclusive authority to determine the appropriate facility placement over this client. § 916.105(1), Fla. Stat. (1993). See Department of Health and Rehabilitative Servs. v. Pelz, 609 So.2d 155 (Fla. 5th DCA 1992).
Because the trial court exceeded its jurisdiction by making a placement decision under the involuntary commitment statute, we reverse the trial court's re-commitment order.
Reversed.